Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the square or circular panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (10,806,246). Chen teaches a blow-molded unitary structure (Fig. 2C; column 6, first paragraph) comprising: a panel (204) comprising upper and lower panel surfaces (upper and lower surface of 204); a ridge (a; see annotated figure below) extending downward beyond the lower panel surface, the ridge comprising: a first side surface (c); a second side surface (b); a lower ridge surface (d)  joined with the first side and second side surfaces of the ridge; and a plurality of depressions (e,f) formed at one or more of the first side, second side and lower ridge surfaces to enhance a strength of the ridge, the plurality of depressions comprising a plurality of first depressions (e) spaced apart along a length direction of the ridge, each first depression recessed from the lower ridge surface toward the upper panel surface.  
Wherein the ridge extends downward from a portion of a perimeter of the panel or from the entire perimeter of the panel, wherein the first side surface is joined with the lower panel surface of the panel and the second side surface is joined with the upper .  




    PNG
    media_image1.png
    440
    707
    media_image1.png
    Greyscale


Claims 1-5, 7, 8, 12, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haney et al (2006/0236902). Haney teaches a blow-molded unitary structure (Fig. 3; see abstract) comprising: a panel (12) comprising upper and lower panel surfaces (upper and lower surface of 12); a ridge (22) extending downward beyond the lower panel surface, the ridge comprising: a first side surface (36); a second side surface (outer surface of 22); a lower ridge surface (38)  joined with the first side and second side surfaces of the ridge; and a plurality of depressions (40,46) formed at one or more of the first side, second side and lower ridge surfaces to enhance a strength of the ridge, the plurality of depressions comprising a plurality of first depressions (46) spaced apart along a length direction of the ridge, each first depression recessed from the lower ridge surface toward the upper panel surface.  
Wherein the ridge extends downward from a portion of a perimeter of the panel or from the entire perimeter of the panel, wherein the first side surface is joined with the lower panel surface of the panel and the second side surface is joined with the upper panel surface of the panel.  Wherein the panel has a substantially rectangular, square, or circular shape.  Wherein the blow-molded unitary structure is a tabletop, or a tabletop unit.  Wherein each first depression forms no contact with the upper panel surface of the panel.  Wherein the plurality of depressions further comprises one or more second depressions (several 40) each recessed from the lower ridge surface toward the upper panel surface, wherein the first and second depressions are different in length.  Wherein the plurality of depressions further comprises one or more third depressions (other 40, not in second depressions) formed at or adjacent to an edge between the lower ridge surface and first side surface of the ridge such that each of the one or more third depressions is recessed from the lower ridge surface toward the lower panel surface of the panel and recessed from the first side surface toward the second side surface of the ridge.  
Haney also teaches a blow-molded unitary structure (Fig. 3; see abstract) comprising: a panel (12) comprising upper and lower panel surfaces; a ridge (22) extending downward beyond the lower panel surface, the ridge comprising: a first side surface (36); a second side surface (outer side of 22); a lower ridge surface (38) joined with the first side and second side surface of the ridge; and a plurality of depressions (40,46) formed at one or more of the first side, second side and lower ridge surfaces to enhance a strength of the ridge, the plurality of depressions comprising: one or more first depressions (40 every other) and one or more second depressions (46) spaced apart along a length direction of the ridge and each recessed from the lower ridge surface toward the upper panel surface; and one or more third depressions (every other 40 not a first depression) at or adjacent to an edge between the lower ridge surface and first side surface of the ridge such that each third depression in the one or more third depressions is recessed from the lower ridge surface toward the lower panel surface of the panel and recessed from the first side surface toward the second side surface of the ridge, wherein a respective third depression in the one or more third depression is formed in between a corresponding first depression in the one or more first depressions and a corresponding second depression in the one or more second depressions, or in between two adjacent first depressions, or in between two adjacent second depressions. 
Wherein the corresponding first and second depressions are substantially the same, or have different dimensions along a length direction of the ridge.  Wherein the ridge extends downward from a portion of a perimeter of the panel or from the entire perimeter of the panel, wherein the first side surface is joined with the lower panel surface of the panel and the second side surface is joined with the upper panel surface of the panel.
Haney further teaches a blow-molded unitary structure comprising: a panel (12) comprising upper and lower panel surfaces; a ridge (22) extending downward beyond the lower panel surface, the ridge comprising: a first side surface (36); a second side surface (outer side of 22); a lower ridge surface(38) joined with the first side and second side surface of the ridge; and a plurality of depressions (40,46) formed at one or more of the first side, second side, and lower ridge surfaces to enhance a strength of the ridge, the plurality of depressions comprising: a third depression (46) formed at or adjacent to an edge between the lower ridge surface and first side surface of the ridge such that the third depression is recessed from the lower ridge surface toward the lower panel surface of the panel and recessed from the first side surface toward the second side surface of the ridge; and a fourth depression (40) recessed from the first side surface toward the second side surface of the ridge at a location adjacent to the lower panel surface and joined with the third depression.  Wherein the third and fourth depressions have different dimensions along a length direction of the ridge, or the fourth depression is recessed from the first side surface toward the second side surface of the ridge at a different depth than the third depression, or both.  Wherein the plurality of depressions comprises two or more third depressions spaced apart along the length direction of the ridge and two or more fourth depressions.  

Allowable Subject Matter
Claims 9-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
December 3, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637